On order of the Court, the application for leave to appeal the December 27, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the January 17, 2018 amended judgment of sentence, and we REMAND this case to the Cass Circuit Court to reinstate the December 15, 2017 judgment of sentence. People v. Comer , 500 Mich. 278, 901 N.W.2d 553 (2017). We further VACATE that part of the December 15, 2017 judgment of sentence imposing a $ 500 fine. MCL 769.1k(1)(b)(i ). MCL 750.520b does not authorize a fine. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.